Title: To James Madison from James Dinsmore, 26 May 1809
From: Dinsmore, James
To: Madison, James


Sir
Montpelier May 26: 1809
I have received yours of the 23. and shall proceed with the alteration of the Chimneys, as it will enable us to go on regularly with our work. Mrs Madison informs Me that She has not got the key of the upper front room, and thinks it was Carried to washington, if So you will Please to send it by next Mail. The key of the Closet leading to the garrett will not be neccessary as the Door will have to be opened from the inside there being a broken key in the lock; Mrs. Madison has promised to have the things which are in the Closet put away in Safety, as it will be necessary to move them out of there, those in the upper room I Shall be particularly Carefull of, you will please to Mention in your next whether you wish the Stone Jambs that are round the present dineing room fire place to be put up in the new one as it will require the opening to be made to fit them, which is 6 or 8 inches larger than I Should think necessary. Mr Chisholm thinks he has nearly enough of well burnt bricks remaining to do the back wall & the Chimney. At any rate he has Sufficient to keep him employed untill you Come home, & he prefers to pos[t]pone the Makeing any untill that time. I am Sir with respect your Humble Servant
Jas. Dinsmore
